Citation Nr: 1120982	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-25 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 25, 2005, for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for bipolar disorder and assigned an effective date of August 25, 2005.

The Board notes that, in correspondence dated in June, July, October, and December 2010 and March 2011, the Veteran's attorney requested that the Veteran's claim be assigned the docket number that had previously been assigned to his service connection claim.  In April 2011 correspondence from the Board, the Veteran and his attorney were informed that this request was granted.


FINDINGS OF FACT

1.  In June 2001, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

2.  In a December 2003 Order, the Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2001 decision.

3.  The next communication regarding the Veteran's claim was his application to reopen his claim of entitlement to service connection, which was received August 25, 2005.

4.  No service records were submitted or obtained since the June 2001 Board decision.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 25, 2005, for a grant of service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.156(c); 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) (2010).

The notice provisions of VCAA have been fulfilled by information provided to the Veteran in correspondence from the RO dated in November 2005, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.

The notice requirements pertinent to the issue addressed in this decision have been met.  As this is an appeal from the assignment of an initial effective date, no further duty to inform the Veteran of the requirements of VCAA exists.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was provided with notice regarding the assignment of effective dates in a July 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the claim does not turn on the medical evidence or treatment records.  Rather, the outcome of this case is based upon the evidence and statements that are contained in the record prior to the August 25, 2005, effective date.  Therefore, any further efforts to request or obtain additional evidence are unnecessary, and the evidence of record is adequate to make a final decision on this claim.   There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.


II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's attorney does not contend that the Veteran filed a claim for the benefit at issue prior to the August 25, 2005, effective date.  Instead, the Veteran's attorney argues in his June 2009 notice of disagreement that, following the Board's decision in June 2001, the Veteran submitted new service records.  The Veteran's attorney further contends that the Board, in its July 2008 decision, reopen the Veteran's claim based upon the receipt of new service records.  He then states that, because the new service records served as the basis for the reopening of the Veteran's claim, VA is required to apply the provisions of 38 C.F.R. § 3.156(c) to the claim.

38 C.F.R. § 3.156(c) provides:

Service department records.

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

38 C.F.R. § 3.156(c) was amended effective September 6, 2006.  Prior to that date, it provided as follows:

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

A review of the claims file reveals that, despite the contentions of the Veteran's attorney, no new service records were added to the claims file since the June 2001 Board decision or the December 2003 Court Order.  Furthermore, while the Veteran's attorney asserted that the Board relied on such new service records to reopen the Veteran's claim in July 2008, a review of the Board's decision shows that is not the case.  It is clear from the Board's July 2008 decision, that the Veteran's claim was reopened based upon written statements from the Veteran and his sister and an October 2005 written statement from a private psychologist.  There is absolutely no indication in the Board's July 2008 decision that service records had been added to the claims file or were relied upon to reopen the Veteran's claim.

The Veteran's attorney has not specified what new service records he believes were added to the claims file following the June 2001 Board decision.  However, a review of the record shows that, while there is a service department records envelope associated with the claims file after June 2001, it contains a computer disk, on which the only document is the Certified List, which was created after the June 2001 Board decision, in conjunction with the Veteran's appeal to the Court.  Finally, while the Veteran submitted a copy of a July 1983 written statement from his squadron commander in January 2007, this is not a service record, it was previously submitted and made a part of the record in May 1995, and the Board did not rely on this document to reopen the Veteran's claim.  As such, the provisions of 38 C.F.R. § 3.156(c), in effect before and after September 6, 2006, are not applicable in this case.

Neither the Veteran nor his attorney has submitted another argument as to why the Veteran is entitled to an effective date for the grant of service connection for bipolar disorder prior to August 25, 2005, and the record shows that no correspondence dated prior to August 25, 2005, can be interpreted as a claim for this benefit.

The June 2001 Board decision and December 2003 Court Order are final.  Therefore, the Veteran has been assigned the earliest possible effective date for the grant of service connection for bipolar disorder.  Consequently, entitlement to an effective date earlier than August 25, 2005, is denied.


ORDER

Entitlement to an effective date prior to August 25, 2005 for the grant of service connection for bipolar disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


